Regency Energy Partners Reports Second-Quarter 2008 Adjusted EBITDA Increased 111% vs. Second Quarter 2007 DALLAS, August 11, 2008 – Regency Energy Partners LP (Nasdaq: RGNC) announced today its adjusted EBITDA increased 111% to $71 million in the second quarter 2008, compared to $34 million in the second quarter 2007.Revenue in the second quarter 2008 increased 81% to $547 million, compared to $303 million in the second quarter 2007.Adjusted total segment margin increased 123% to $118 million in the second quarter 2008, compared to $53 million in the corresponding 2007 period. Regency generated net income of $10 million in the three months ended June 30, 2008, compared to a loss of $7 million in the previous year’s period. “Regency had an excellent second quarter and our year-over-year growth in adjusted EBITDA was impressive,” said Byron R. Kelley, chairman, president and chief executive officer of Regency.“We continue to see increased activity across all our business segments.” “In addition, Regency’s recently completed $204-million sale of equity allows us to reduce our short-term debt and positions us to move forward with our current 2008 growth plan,” Kelley said.“The equity offering also sets the stage for us to pursue additional growth opportunities as they arise.” CASH DISTRIBUTIONS On July 25, 2008, Regency announced a cash distribution of 44.5 cents per outstanding common and subordinated unit for the second quarter ended June 30, 2008. This represents a 6% increase over the previous quarter and a 17% increase over the second quarter 2007. This distribution is equivalent to $1.78 on an annual basis and will be paid on August 14, 2008, to unitholders of record at the close of business on August 7, 2008. In the second quarter 2008, Regency generated $51 million in cash available for distribution, representing coverage of 1.50 times the amount required to cover its distribution to common and subordinated unitholders, and 1.37 times the amount required to cover the distribution to all unitholders, including Class D units.The Class D units will not participate in 2008 distributions and will convert to common units on a one-for-one basis on May 8, Regency makes distribution determinations based on its cash available for distribution and the perceived sustainability of distribution levels over an extended period.In addition to considering the cash available for distribution generated during the quarter, Regency takes into account cash reserves established with respect to prior distributions, seasonality of results, and its internal forecasts of adjusted EBITDA and cash available for distribution over the extended period. ORGANIC GROWTH PROJECTS Regency continues to focus on organic growth.In the six months ended June 30, 2008, Regency incurred $132 million of growth capital expenditures, primarily related to the purchase of additional compression systems for the contract compression segment, the construction of 20 miles of 10-inch pipeline and related plant modifications required to connect the Fashing Processing Plant to the Tilden Plant in South Texas, and construction of pipeline, compression and treating facilities related to a joint venture in South Texas. Regency’s 2008 budget includes $365 million of organic growth capital expenditures.Approximately $132 million of this will be spent to add 194,800 horsepower of compression to the Contract Compression segment, while the remaining $233 million will be spent in the Gathering & Processing and theTransportation segments. REVIEW OF SEGMENT PERFORMANCE Total adjusted segment margin for the Gathering & Processing, Contract Compression and Transportation segments increased 123% from $53 million in the second quarter 2007 to $118 million in the second quarter 2008. Regency acquired its contract compression assets in January 2008. Gathering & Processing - The Gathering & Processing segment includes Regency's natural gas processing and treating plants, low-pressure gathering pipelines and NGL pipeline activities. Adjusted segment margin for Gathering & Processing, which excludes non-cash hedging gains and losses, was $64 million for the quarter ended June 30, 2008, compared to $40.0 million for the previous period, a 60% increase. Total throughput volumes for the Gathering & Processing segment averaged 996 thousand MMbtu per day of natural gas, and processed NGLs averaged 23 thousand barrels per day for the quarter ended June 30, 2008, compared to 770 thousand MMbtu per day of natural gas and 21 thousand barrels for produced NGLs for the second quarter 2007. Transportation - The Transportation segment includes Regency's natural gas transportation pipelines, and related facilities and activities.Adjusted segment margin for the Transportation segment was $24 million for the second quarter 2008, 87% higher than the $13 million in the same quarter 2007. Total transportation throughput volumes for the Transportation segment averaged 793 thousand MMbtu per day of natural gas for the quarter ended June 30, 2008, 2% higher than the 778 thousand MMbtu per day of natural gas for the corresponding period in 2007. Contract Compression - The Contract Compression segment provides customers with turnkey natural gas compression services to maximize their natural gas and crude oil production, throughput and cash flow.Regency's integrated solutions include a comprehensive assessment of a customer's natural gas contract compression needs and the design and installation of a customized compression system. Segment margin for Contract Compression segment was $30 million in the second quarter 2008. Regency’s revenue generating horsepower for the second quarter 2008 was 669,804, compared to 615,852 of revenue generating horsepower for the first quarter 2008, a 9% increase. TELECONFERENCE Regency Energy Partners will hold a quarterly conference call to discuss second-quarter 2008 results on Monday, August 11, 2008, at 10 a.m. Central Time (11 a.m.
